        Case 1:15-cv-07433-LAP Document 1043 Filed 03/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIRGINIA GIUFFRE,
                                                        No. 15 Civ. 7433
                             Plaintiff,

       -against-

 GHISLAINE MAXWELL,

                             Defendant.


         MOTION TO WITHDRAW APPEARANCE BY DAVID A. LEBOWITZ

       Upon the accompanying affirmation of David A. Lebowitz, the undersigned

respectfully moves this Court to withdraw the appearance of David A. Lebowitz on behalf of

Intervenor Alan M. Dershowitz.

Dated: March 31, 2020
       New York, New York

                                           KAUFMAN LIEB LEBOWITZ &
                                           FRICK LLP


                                           By:             /s/
                                           David A. Lebowitz
                                           10 East 40th St.
                                           Suite 3307
                                           New York, NY 10016
                                           (212) 660-2332
         Case 1:15-cv-07433-LAP Document 1043 Filed 03/31/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIRGINIA GIUFFRE,
                                                             No. 15 Civ. 7433
                                Plaintiff,

         -against-

 GHISLAINE MAXWELL,

                                Defendant.




                       AFFIRMATION OF DAVID A. LEBOWITZ
                IN SUPPORT OF MOTION TO WITHDRAW APPEARANCE

        DAVID A. LEBOWITZ, an attorney duly admitted to practice before this Court,

affirms the following to be true under penalty of perjury:

        1.      I am a partner in the law firm of Kaufman Lieb Lebowitz & Frick LLP.

Until March 27, 2020, I was an associate with the law firm Emery Celli Brinckerhoff

& Abady LLP (“ECBA”), attorneys for Intervenor Alan M. Dershowitz.

        2.      As of March 27, 2020, I have left my employment with ECBA.

        3.      Andrew G. Celli is attorney of record for Dershowitz and ECBA continues to

represent him in this action.

        4.      I respectfully request that the Court grant the motion to withdraw my appearance

for in this action.

Dated: March 31, 2020
       New York, New York
                                                           /s/
                                                     David A. Lebowitz
